Detailed Actions
This action is in reply to Claims dated 06/01/2021. Claims 1-24 are currently pending. New Claims 21-24 have been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-8, and 11-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over D’Andrea (US20070294029A1) in view of Hill (US20080183599A1), hereinafter D’Andrea and Hill, respectively.
Regarding claim 1, D’Andrea discloses a system for instruction a self-driving material-transport vehicle, comprising:
a programmable logic controller in communication with at least one processor ([0062] “For example, in particular embodiments, resource scheduling module 92, route planning module 94, segment reservation module 96 represent computer processes executing on processor 90 and communication interface module 98 comprises a wireless transmitter, a wireless receiver, and a related computer process executing on processor 90.”). Note: programmable logic controller is the resource scheduling module 92, processor corresponds to processor 90)

a non-transitory computer-readable medium in communication with the at least one processor, the non-transitory computer-readable medium storing computer- executable instructions that, when executed by the at least one processor, configure the at least one processor to  ([0057] “Memory 91 stores processor instructions, inventory requests, reservation information, state information for the various components of inventory system 10 and/or any other appropriate values, parameters, or information utilized by management module 15 during operation”; [0056] “Processor 90 is operable to execute instructions associated with the functionality provided by management module 15.”). Note: Memory 91 corresponds to non-transitory computer readable medium; processor 90 corresponds to processor; storing corresponds to stores; instructions correspond to instructions; and execute corresponds to executable.
receive an application signal from the programmable logic controller ([0013] “The example operation begins, at step 602, with mobile drive unit 20 receiving a task assignment 18 from resource scheduling module 92.”; Note: application signal corresponds to task assignment 18, programmable logic controller corresponds to the Resource scheduling module 92);
 
generate a mission based on the application signal ([0114] “At step 606, route planning module 94 generates, selects, or identifies a path 16 from the current location of mobile drive unit 20 to the destination location.”; [0125] “Task assignment 18 identifies a destination associated with a corresponding task assigned to mobile drive unit 20b”; Note: the generated/identified path 16 corresponds to the mission) 

and transmit the mission to the self-driving material-transport vehicle ([0114] “In particular embodiments, route planning module 94 transmits path 16 to mobile drive unit 20 by transmitting a route response 24 to mobile drive unit 20, at step 608, that identifies path 16 in an appropriate manner based on the capabilities of mobile drive unit 20.”; Note: the transmitted path 16 corresponds to the mission and the mobile drive unit 20 corresponds to the self-driving material-transport vehicle).

Although D’Andrea discloses receive an application signal from the programmable logic controller, D’Andrea fails to disclose receiving the signal based on an activation signal from the field instrument, the application signal being indicative of a type of event that triggered the activation signal;  D’Andrea also does not disclose one or more field instrument in communication with the programmable logic controller.

	However Hill teaches receiving the signal based on an activation signal from the field instrument, the application signal being indicative of a type of event that triggered the activation signal ([Abstract] “An inventory sensor that includes a storage unit, or bin, for each stock item or inventory object. One or more transducers are associated with each storage unit to produce a mass/weight signal indicative of the weight of the stock items stored in or at the corresponding storage unit. The signals are transmitted to a computer associated with the inventory sensor,” [[0054], Figure. 7] “In addition, the web clients 732, 734 and the net client 722 can access the host computer 714 and retrieve, analyze and process data from the database system 716 separately from the host computer 714.”) Note: Mass/weight signal from transducer inventory sensor is sent to a computer. the field instrument corresponds to the inventory sensor. And event that triggers the activation signal is stock item (mass/ weight) being placed on the storage unit.

One or more  field instrument in communication with the programmable logic controller ([Abstract] “An inventory sensor that includes a storage unit, or bin, for each stock item or inventory object. One or more transducers are associated with each storage unit to produce a mass/weight signal indicative of the weight of the stock items stored in or at the corresponding storage unit. The signals are transmitted to a computer associated with the inventory sensor,”) Note: field instrument corresponds to inventory sensor, programmable logic controller corresponds to the computer. 
Select a mission template based on the application signal ( [0229] “In the illustrated embodiment of inventory system 10, mobile drive units 20 interact with management module 15 to receive task assignments, request paths 16, and reserve routed segments 17 in order to complete tasks in a manner similar to that described above with respect to FIG. 5.”, [0142] ”More specifically, FIG. 9 illustrates an example of how management module 15 might utilize such techniques to select destinations for mobile drive units 20 based on their task assignments,”; [0090] “The requesting mobile drive unit 20 may then proceed to request segments 17 from each of the received paths 16 in order of priority until the requesting mobile drive unit 20 successfully reserves segments 17 from one of the received paths 16.”) Note: task assignment corresponds to application signal; reserve routed segments 17 corresponds to mission template; and received paths 16 corresponds to mission.)
query at least one field instrument, the at least one field instrument being selected from the one or more field instruments based on the selected mission template (Para [0044] “In operation, management module 15 selects appropriate components to complete particular tasks and transmits task assignments 18 to the selected components to trigger completion of the relevant tasks.”;: here query at least one field instrument is being interpreted as management module selecting selected components.) 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed in D’Andrea to include a field instrument in communication with the programmable logic controller and retrieving a task based on an activation signal from the field instrument and selecting a mission based on the application signal  as taught by Hill in order to more effectively manage the costs associated with maintaining an inventory (Hill, [0011]) so that optimal stock levels are maintained (Hill,[Abstract]).

And Similarly Claims 7 and 14 are rejected. 

	Regarding Claim 2, D’Andrea in view of Hill discloses The system of claim 1, further comprising the self-driving material-transport vehicle in communication with the at least one processor ([0049] “Management module 15 may select a path between the current location of the requesting mobile drive unit 20 and the requested destination and communicate information identifying this path to the mobile drive unit 20.”; [0055] “FIG. 2 illustrates in greater detail the components of a particular embodiment of management module 15.  As shown, the example embodiment includes a resource scheduling module 92, a route planning module 94, a segment reservation module 96, a communication interface module 98, a processor 90, and a memory 91.”). Note: “self-driving material transport vehicle” corresponds to mobile drive unit 20, “communication” corresponds to communicate and “processor 90” corresponds to processor.

	Regarding Claim 6, D’Andrea in view of Hill discloses The system of claim 1, further comprising a smart pickup-and-drop-off stand ([0076] “Inventory holder 30 may include motorized wheels or any other components suitable to allow inventory holder 30 to propel itself.”, ); Note: smart pickup-and-drop-off stand corresponds to motorized wheels and propel itself; and inventory holder 30 corresponds to pickup-and-drop-off stand.-16-P1708311 USO1 

 Although D’Andrea discloses The system of claim 1, further comprising a smart pickup-and-drop-off stand, D’Andrea fails to disclose comprising the field instrument. 

	However Hill teaches, comprising the field instrument ([Abstract, ] “An inventory sensor that includes a storage unit, or bin, for each stock item or inventory object. One or more transducers are associated with each storage unit to produce a mass/weight signal indicative of the weight of the stock items stored in or at the corresponding storage unit. The signals are transmitted to a computer associated with the inventory sensor,”) Note: the field instrument corresponds to the inventor sensor.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed in D’Andrea to include comprising the field instrument as taught by Hill in order to more effectively manage the costs 

Regarding claim 8, D’Andrea in view of Hill discloses The method of claim 7, further comprising the step of executing the mission with the self-driving material-transport vehicle ([0030] “Mobile drive units 20 transport inventory holders 30 between points within a workspace 70 in response to commands communicated by management module 15.”). Note: Mobile drive units 20 corresponds to self-driving material-transport vehicle; transport corresponds to executing; and mission corresponds to commands.

Regarding claim 11, D’Andrea in view of Hill discloses generating the mission comprises determining a mission location ([0114] “At step 606, route planning module 94 generates, selects, or identifies a path 16  from the current location of mobile drive unit 20 to the destination location.”; [0125] “Task assignment 18 identifies a destination associated with a corresponding task assigned to mobile drive unit 20b”;) Note: the generated/identified path 16 corresponds to the mission; the destination location corresponds to the mission location.

 D’Andrea fails to disclose wherein the activation signal comprises a field- instrument identifier, and generating the mission based on the field-instrument identifier.

However Hill teaches wherein the activation signal comprises a field- instrument identifier ([0060] “The transducer 804 provides the output electrical mass/weight signal to an analog-to-digital converter 806 that can include, for example, front end processing, filtering, and signal conditioning of the electrical mass/weight signal provided by the transducer 804. The analog-to-digital converter 806 converts the analog electrical signal into a binary signal that is indicative of the weight/mass of inventory objects in the bin 802.”). Note: The activation signal corresponds to mass/weight signal and the field instrument identifier corresponds to binary signal that is indicative of the weight /mass of inventory objects. The field instrument identifier is a label of the storage bin contained within the activation signal.  

generating the mission based on the field-instrument identifier ([Abstract] “The signals are transmitted to a computer associated with the inventory sensor, which determines the weight and the number of the inventory objects present in the bin and provides this data as part of the inventory data associated with the inventory object. The inventory data is provided to a host computer that maintains information about the inventory sensor location and the corresponding stock item, such as item weight and supplier information.”). Note: inventory data corresponds to the field instrument identifier.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed in D’Andrea to include a field- instrument identifier as taught by Hill in order to more effectively manage the costs associated with maintaining an inventory (Hill, [0011]); so that optimal stock levels are maintained (Hill,[Abstract]).

Similarly Claims 18 and 19 are rejected on the similar rational as Claim 11 above is. 
Regarding claim 12, D’Andrea in view of Hill disclose The method of claim 7. D’Andrea fails to teaches comprising the preliminary step of receiving the activation signal from the field instrument with the programmable logic controller. 

However Hill teaches The method of claim 10, comprising the preliminary step of receiving the activation signal from the field instrument with the programmable logic controller ([Abstract] “An inventory sensor that includes a storage unit, or bin, for each stock item or inventory object. One or more transducers are associated with each storage unit to produce a mass/weight signal indicative of the weight of the stock items stored in or at the corresponding storage unit. The signals are transmitted to a computer associated with the inventory sensor,”) Note: field instrument corresponds inventory sensor that includes a storage unit, The signals are transmitted to a computer corresponds to the preliminary step of receiving the activation signal from the field instrument with the programmable logic controller. 

Regarding claim 13, D’Andrea in view of Hill disclose The method of claim 12.  

Hill teaches The method of claim 12, wherein the field instrument is part of a smart pick-up- and-drop-off stand, such that the activation signal is generated by the smart pick-up-and-drop-off stand based on a change in a payload on the smart pick- up-and-drop-off stand ([Abstract] “An inventory sensor that includes a storage unit, or bin, for each stock item or inventory object. One or more transducers are associated with each storage unit to produce a mass/weight signal indicative of the weight of the stock items stored in or at the corresponding storage unit. The signals are transmitted to a computer associated with the inventory sensor,”) Note: field instrument is part of a smart pick-up- and-drop-off stand corresponds inventory sensor that includes a storage unit and produce a mass/weight signal indicative of the weight of the stock items stored in or at the corresponding storage unit corresponds to activation signal is generated by the smart pick-up-and-drop-off stand based on a change in a payload on the smart pick- up-and-drop-off stand.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed in D’Andrea to include wherein the field instrument is part of a smart pick-up- and-drop-off stand, such that the activation signal is generated by the smart pick-up-and-drop-off stand based on a change in a payload on the smart pick- up-and-drop-off stand as taught by Hill in order to more effectively manage the costs associated with maintaining an inventory (Hill, [0011]); so that optimal stock levels are maintained (Hill,[Abstract]). 

Claims 4, 9, and 16 is rejected under 35 U.S.C. 103 as being unpatentable over D’Andrea (US20070294029A1) and Hill (US20080183599A1) in further view of Dattaraj (US20140040431A1), hereinafter Dattaraj, respectively.

Regarding Claim 4, D’Andrea and Hill discloses The system of claim 1. 
Dattaraj teaches, The system of claim 1, wherein the application signal is based on OPC-UA ([0005] “In another embodiment, a method includes monitoring a reference node in an address space of an OPC UA server and intercepting an OPC UA client request for data associated with the reference node.”) Note: OPC UA corresponds to OPC-UA and client request corresponds to application signal.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed in D’Andrea to include wherein the application signal is based on OPC-UA as taught by Dattaraj in order to include an OPC UA server that may generally store information regarding the operational parameters of the industrial automation system. (Dattaraj, [0002]).

Similarly Claims 9 and 16 are rejected on the similar rational. 

Claims 5 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over D’Andrea (US20070294029A1) and Hill (US20080183599A1) in further view of Rogers (US20100030466A1), hereinafter Rogers, respectively.

Regarding claim 5, D’Andrea and Hill fail to disclose wherein the mission template is based on a REST protocol.
However Rogers teaches, wherein the mission template is based on a REST protocol ([0031] “For example, communications interface 220 can support SOAP (simple object access protocol), REST (representational state transfer), or some other messaging protocol for providing the route data as a network service.”; [0044] “In some embodiments, messaging interface 540 supports HTTP-based protocols such as SOAP (Simple Object Access Protocol), or REST (Representational State Transfer) for sending the route request and receiving a route correction from server 120”). Note: mission template corresponds to route data and REST (representational state transfer) corresponds to Rest protocol.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed in D’Andrea to include wherein the mission template is based on a REST protocol as taught by Rogers in order to receive a route correction from a server. (Rogers, [0044]).

Regarding claim 17, D’Andrea and Hill fails to disclose wherein the mission template is based on a REST protocol.
However Rogers teaches, wherein the mission template is based on a REST protocol ([0035] “For example, communications interface 220 can support SOAP (simple object access protocol), REST (representational state transfer), or some other messaging protocol for providing the route data as a network service.” [0044] “In some embodiments, messaging interface 540 supports HTTP-based protocols such as SOAP (Simple Object Access Protocol), or REST (Representational State Transfer) for sending the route request and receiving a route correction from server 120”). Note: mission template corresponds to route data and REST (representational state transfer) corresponds to Rest protocol.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed in D’Andrea to include wherein the mission template is based on a REST protocol. 
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over D’Andrea (US20070294029A1) and Hill (US20080183599A1) in further view of Design Choice.
Regarding Claim 21, D’Andrea in view of Hill teaches the system of claim 1. D’Andrea and Hill teaches about selecting a mission template based on the application signal and the mission template comprising a text file or a sting data would be simply a design choice  as it can be made according to the requirement or complexity of the system the designer want to design. 

Hence, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed in D’Andrea and Hill to include wherein the mission template comprises a text file or a string data would be obvious design choice so that optimal stock levels are maintained (Hill,[Abstract]).

Similarly Claims 22-24 are rejected based on the similar rational as Claim 21 above is rejected. 

Response to Arguments
The examiner considers all the arguments presented on 06/01/2021. The applicant merely argues that new claim amendments are not taught by the prior art cited in the last office action.  The applicant argues that, “At page 24 of the Office Action, the Examiner alleged that Hill's mass/weight signal indicative of the weight of the stock items from the transducer corresponds to the application signal being indicative of a type of event that that triggered the activation signal. The Applicant respectfully disagrees. Although the mass/weight of stock items in Hill can indicate that stock items are present in the storage unit, the weight can be a resultApp/. No. 16/118,590 Amendment dated June 1, 2021Reply to Office Action of March 2, 2021of stock items being removed or placed in the storage unit. For example, Hill's mass/weight signal cannot 
Hill teaches receiving the signal based on an activation signal from the field instrument, the application signal being indicative of a type of event that triggered the activation signal ([Abstract] “An inventory sensor that includes a storage unit, or bin, for each stock item or inventory object. One or more transducers are associated with each storage unit to produce a mass/weight signal indicative of the weight of the stock items stored in or at the corresponding storage unit. The signals are transmitted to a computer associated with the inventory sensor,” [[0054], Figure. 7] “In addition, the web clients 732, 734 and the net client 722 can access the host computer 714 and retrieve, analyze and process data from the database system 716 separately from the host computer 714.”) Note: Mass/weight signal from transducer inventory sensor is sent to a computer. the field instrument corresponds to the inventory sensor. And event that triggers the activation signal is stock item (mass/ weight) being placed on the storage unit.  Here removing stock item will change the weight and accordingly corresponding signal which corresponds to the weight changes is sent  to the computer associated with the inventory sensor. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218.  The examiner can normally be reached on M-F:0800-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDHESH K JHA/            Primary Examiner, Art Unit 3668